REISSUE NON-FINAL OFFICE ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This is a Non-Final Office Action in Reissue Application 17/188,390 (“‘390”) for U.S. Patent No. 10,225,057 (“the ‘057 Patent”).
Claims 1-6 are original.  Claims 7-16 are newly added.  Claims 1-16 are currently pending. 

Reason for Reissue
	This is a broadening reissue based on the Declaration By The Assignee (“Reissue Dec”) filed March 1, 2021, which indicates the original patent to be wholly or partly inoperative or invalid by reason of the patentee claiming more or less than he had the right to claim in the patent.  The specific error statement is identified in Appendix A.

35 USC 251 Rejection – Defective Reissue Declaration
The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. See 37 CFR 1.175 and MPEP § 1414.  Specifically, the error in Appendix A of the Reissue Dec discusses claims 1 and 2 of U.S. Pat. No. 9,571,246 (“the ‘246 Patent”).  However, the ‘246 Patent is the parent of the ‘057 Patent and not the patent identified in the Reissue Dec for which reissue is being sought.  The error statement should identify: 1) the specific claims being broadened in the ‘057 Patent and 2) the specific claim language in the claims of the ‘057 Patent that contains the error.  Additionally, since this is a broadening reissue, the differences between the new claims and the original claims of the ‘057 Patent being broadened must be pointed out. It is noted that the current error statement merely recites the limitations of the new claims and the claims of the ‘246 Patent, but does not point out the specific differences between the limitations of the new and original claims.
Claims 1-16 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.

35 USC 251 Recapture Analysis
	Claims 7-16 are not subject to recapture because they are drawn to overlooked aspects.  As noted in the specification, claims 1-6 are described as a “first aspect” where “the objective is achieved by a method in a base station for enabling interference coordination in a communication network” (see col. 7, lines 51-63).  Claims 7-16 are characterized by a “fifth aspect” where “the objective is achieved by a method in a user equipment” (see col. 8, lines 29-38).  “Claims to overlooked aspects are not subject to recapture because the claims are, by definition, unrelated to subject matter that was surrendered during the prosecution of the original application.” See MPEP 1412.01 II.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 15 recite “when measuring.”  It is not clear what is being measured as the preceding limitations do not recite anything about measuring. The dependent claims do not correct the deficiencies identified in claims 7 and 15.
Appropriate correction is required.

Information Disclosure Statement
Prior art is evaluated in accordance with the policy of MPEP 2256, which states:
“Where patents, publications, and other such items of information are submitted by a party (patent owner or requester) in compliance with the requirements of the rules, the requisite degree of consideration to be given to such information will be normally limited by the degree to which the party filing the information citation has explained the content and relevance of the information. The initials of the examiner placed adjacent to the citations on the form PTO /SB /08A and 08B or its equivalent, without an indication to the contrary in the record, do not signify that the information has been considered by the examiner any further than to the extent noted above.”



Notification of Prior or Concurrent Proceedings
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘057 Patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation. 

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Future Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michelle Tarae whose telephone number is (571)272-6727.  The Examiner can normally be reached on M-F 7:30-4.
If attempts to reach the Examiner by telephone unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, can be reached on 571-272-6779.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/CATHERINE M TARAE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


Conferees:

/RSD/
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992